ORDER

PER CURIAM.
This pro se appellant, Jose Jaime Montero, seeks refunds of allegedly overpaid taxes of $60 million for 2007 and approximately $1.2 billion for 2008. The Court of Federal Claims dismissed his complaint “for lack of jurisdiction and for failure to state a claim for which relief may be granted.” We affirm.
Although Montero’s complaint is difficult to follow, he apparently contends he made various payments to courts in three states through international bills of exchange. He does not allege, let alone show, that he paid those amounts to the Internal Revenue Service as taxes for those years. Without such payments, the Court of Federal Claims lacks jurisdiction over a tax refund suit. Shore v. United States, 9 F.3d 1524, 1526 (Fed.Cir.1993). Nor does he state that he filed a claim with the Internal Revenue Service for a refund of those taxes, which filing is a statutory prerequisite for a suit for a tax refund. 26 U.S.C. § 7422(a).
In these circumstances, the Court of Federal Claims properly dismissed his complaint. The judgment of that court is

AFFIRMED.